Citation Nr: 0804430	
Decision Date: 02/07/08    Archive Date: 02/13/08

DOCKET NO.  03-35 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for a cervical spine 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1979 to 
January 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.

In April 2004, a Travel Board hearing was conducted before 
the Board.


FINDINGS OF FACT

1.  The veteran has a current cervical spine disorder 
diagnosed as osteoarthritis and degenerative disk disease of 
the C3-4 to T3-4 levels.  

2.  The veteran's current cervical spine disorder is not 
related to any injury or disease incurred in service.


CONCLUSION OF LAW

A cervical spine disorder was not incurred in service.  
38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.159, 3.303, 
3.304, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2006) describe VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Sufficient notice must inform the claimant (1) of any 
information and evidence not of record that is necessary to 
substantiate the claim; (2) of the information and evidence 
that VA will seek to provide; (3) of the information and 
evidence that the claimant is expected to provide; and (4) 
that he or she should provide any evidence in his or her 
possession that pertains to the claim.  Notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
38 C.F.R. § 3.159(b)(1) (2006); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).

In the present case, notice was provided to the veteran in 
October 2002, prior to the initial AOJ decision on his claim.  
Although this notice was deficient in that it failed to 
provide notice to the veteran of the fourth Pelegrini II 
element, notice of this element was provided in a December 
2004 letter.  These letters read as a whole advised the 
veteran of the all the Pelegrini II elements as stated above.  
The veteran's claims were readjudicated in December 2005, 
after affording him with an opportunity to respond to all VA 
notices.  Thus the Board finds that the late timing of the 
notice of the fourth Pelegrini II element is nonprejudicial 
error as the veteran has been afforded appropriate notice and 
subsequent adjudication.  See Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  

The Board also notes that the veteran has not been provided 
notice pursuant to Dingess v. Nicholson, 19 Vet. App. 473 
(2006), that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded.  However, given the denial of the veteran's 
claim, any questions as to a disability rating or effective 
date are moot.  Thus the Board finds that the veteran has not 
been prejudiced by VA's failure to provide notice on these 
elements of his claim.

Finally, the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  He was told it was his responsibility to support 
the claim with appropriate evidence and has been given the 
regulations applicable to VA's duty to notify and assist.  
Thus the Board finds that the purposes behind VA's notice 
requirement have been satisfied, and VA has satisfied its 
"duty to notify" the veteran. 

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  The 
veteran's service medical records are in the claims file.  VA 
outpatient records are in the file for treatment from May 
2002 through January 2004.  Although the veteran identified 
having sought private medical treatment for his cervical 
spine disorder, he has not provided releases for VA to obtain 
any records from these medical care providers or submit these 
treatment records himself, although asked to do so.  The 
Board notes that records relating to the veteran's claim for 
disability benefits from the Social Security Administration 
were also obtained.  The veteran was notified in the rating 
decision, Statement of the Case and Supplemental Statement of 
the Case of what evidence has been obtained and considered in 
adjudicating his claim.  He has not identified any additional 
evidence.  VA is only required to make reasonable efforts to 
obtain relevant records that the veteran has adequately 
identified to VA.  38 U.S.C.A. § 5103A(b)(1) (West 2002).   
VA, therefore, has made every reasonable effort to obtain all 
records relevant to the veteran's claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record:  (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2007).

The veteran was not provided a VA examination in connection 
with this service connection claim.  However, the Board finds 
that VA was not required to provide an examination because 
there is no medical evidence showing that the currently 
diagnosed cervical spine disorder may be associated with the 
veteran's military service.  His service medical records show 
no pertinent complaints or diagnoses.  In addition, the 
veteran has admitted that he was not treated for any neck 
injury in service.  Furthermore, although the veteran 
testified that he first sought treatment for problems with 
his neck approximately two and a half years after his 
separation from service and off an on for 20 years after 
service, he has neither provided any evidence of this 
treatment, nor identified any way in which such evidence 
could possibly be obtained.  Since there is no medical 
evidence indicating that a possible nexus, or relationship, 
exists between the claimed cervical spine disorder and the 
veteran's military service, VA examination is not needed to 
adjudicate this claim.  38 C.F.R. § 3.159(c)(4)(i)(C) (2007). 

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claim. 

II.  Analysis

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In order to prevail on the issue of service 
connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases, including arthritis, manifesting 
themselves to a certain degree within a certain time after 
service must have had their onset in service.  38 U.S.C.A. §§ 
1112, 1131 and 1137 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.303, 3.304, 3.307 and 3.309(a) (2007).  

The recent medical evidence shows that the veteran has been 
treated at a VA medical facility since June 2002 for 
complaints of neck pain.  Pursuant to x-rays and a magnetic 
resonance imaging (MRI) study, the veteran is diagnosed to 
have osteoarthritis and degenerative disk disease from the 
C3-4 through the T3-4 levels.  In addition, there is some 
evidence that the veteran may have residuals at the C5-6 
level of a "posterior fragment injury."  (See September 16, 
2002 cervical spine x-ray report and a November 15, 2002 
Neurosurgery Clinic Note.)  

Thus the Board finds that the veteran has a current 
disability.  However, the preponderance of the evidence is 
against finding that the veteran's current cervical spine 
disorder is related to any injury or disease incurred in 
service.

The veteran claims that his current cervical spine disorder 
is due to an incident that happened in December 1981, shortly 
before his separation from service.  The veteran has said 
that he injured his neck while helping a drunken friend back 
to the barracks.  He was holding his friend up with his 
friend's left arm around his neck and his right arm around 
his friend's waste. At some point, they fell and struck their 
heads on the cement walkway.  The veteran said he hit his 
face and lost consciousness for a short period of time.  When 
he and his buddy made it to the barracks, their CO made them 
go to the doctor.  The veteran said he was treated in the 
emergency room for scrapes and bruises and was sent back to 
the barracks.

The service medical records are silent for any complaints or 
treatment in service related to the veteran's neck (i.e., 
cervical spine).  The Board acknowledges that the emergency 
room treatment note from the December 1981 incident the 
veteran testified about is not in the service medical 
records.  However, since the veteran also testified he was 
only treated for scrapes and bruises before being released, 
this treatment record would not contain any relevant 
diagnostic information to determine whether the veteran 
injured his cervical spine at that time.  Thus it is not 
relevant to the current inquiry.  The veteran waived his 
right to a separation examination.  In sum, there is no 
evidence in the service medical records that the veteran 
incurred any injury or disease related to his cervical spine.

Furthermore, there is no medical evidence of a continuity of 
symptomatology since service.  The veteran testified that he 
was treated periodically for neck pain by chiropractors from 
approximately two and a half years after service until he 
began treatment at the VA Medical Center in 2002.  Although 
asked to provide these treatment records or to provide VA 
with releases so that it could obtain them for the veteran, 
he has not done so.  Instead, he testified that this 
treatment was in multiple states, and he does not know when 
or where he had this treatment and so is not able to obtain 
any treatment records from these chiropractors.  

Thus, the first post-service medical evidence that the 
veteran has a current cervical spine disorder is from June 
2002 when he was initially seen at the VA Medical Center in 
Syracuse, New York, to establish care.  Although these 
medical records show the current diagnosis and treatment of 
the veteran's cervical spine disorder, there is no evidence 
relating it to the veteran's service.  

The veteran testified that he has been told he has a "spur" 
floating loose in his neck and also that the VA neurosurgeon 
told him that the only way the spur could have happened 
"would have been a whiplash to a frontal face [impact], 
where you whiplash the neck back and knocked the tip, the 
little bone off the neck."  This testimony as to what the VA 
neurosurgeon said, however, is not supported by his treatment 
notes.  More particularly, the veteran's statements are not 
competent evidence to establish a relationship between his 
current cervical spine disorder and any injury incurred in 
service.  First, statements are inherently unreliable as they 
are made secondhand.  Second, the veteran is not a medical 
professional who is competent to provide a medical opinion as 
to the etiology of the spur in his cervical spine.  See 
Cromely v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992) (Laypersons are not 
qualified to render medical opinions; thus such opinions are 
entitled to no weight.).  Thus the veteran's testimony as to 
what he was told by the VA neurosurgeon carries no 
evidentiary weight.  (In addition, it does not describe any 
occurrence the veteran reported as happening in service.  He 
alleged a trip and fall to the pavement, not some whiplash 
injury.)

Finally, there is no expert medical opinion establishing a 
relationship between the veteran's current cervical spine 
disorder and any injury or disease incurred in service.  The 
veteran's opinion that his cervical spine disorder is due to 
the injuries received during the fall in December 1981 is not 
sufficient to establish that such a relationship exists.  An 
opinion establishing a nexus between an existing disability 
and a veteran's service is one that requires medical 
expertise.  The veteran has not shown nor alleged that he has 
any medical expertise in order to be able to render such an 
opinion.  Thus, the veteran's opinion as to the cause of his 
current cervical spine disorder is not entitled to any 
evidentiary weight.  Id.

The evidence, therefore, fails to establish that the 
veteran's current cervical spine disorder either had its 
onset in service or that it is related to any injury or 
disease incurred in service.  Service connection on a direct 
basis is thus not established.  Furthermore, the evidence 
fails to establish entitlement to presumptive service 
connection as there is no medical evidence that the veteran 
was diagnosed to have osteoarthritis of the cervical spine 
within one year of his separation from service.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for his current cervical spine 
disorder.  The preponderance of the evidence being against 
the veteran's claim for service connection, the benefit of 
the doubt doctrine is not applicable.  Consequently, the 
veteran's claim must be denied.


ORDER


Entitlement to service connection for a cervical spine 
disorder is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


